                                                        Case 2:19-cv-02219-APG-NJK Document 11 Filed 05/08/20 Page 1 of 2


                                                1 Mark H. Hutchings, Esq.
                                                  Nevada Bar No. 12783
                                                2 HUTCHINGS LAW GROUP, LLC
                                                  552 E. Charleston Blvd.
                                                3 Las Vegas, Nevada 89104
                                                  Telephone: (702) 660-7700
                                                4 Facsimile: (702) 552-5202
                                                  MHutchings@HutchingsLawGroup.com
                                                5 Attorney for Plaintiff

                                                6                               UNITED STATES DISTRICT COURT
                                                7                                       DISTRICT OF NEVADA
                                                8 STEVEN V. KOZMARY, M.D., LLC, d/b/a
                                                  CLEVELAND             BACK     AND     PAIN            Case No. 2:19-CV-02219
                                                9 MANAGEMENT CENTER, a Nevada limited
                                                  liability company,                                     STIPULATION AND ORDER TO DISMISS
                                               10                                                        WITHOUT PREJUDICE
                                                                  Plaintiff,
HUTCHINGS LAW GROUP, LLC




                                               11
                                                           v.
                                               12
                                                  CGS ADMINISTRATORS, LLC; a Delaware
                     552 E. CHARLESTON BLVD.




                                               13 limited liability company; ALEX AZAR, in his
                        LAS VEGAS, NV 89104




                                                  official capacity as the Secretary of the
                                               14 Department of Health & Human Services;
                                                  SEEMA VERMA, in her official capacity as the
                                               15 Administrator of the Centers for Medicare &
                                                  Medical Services; THE UNITED STATES
                                               16 DEPARTMENT OF HEALTH AND HUMAN
                                                  SERVICES; THE CENTERS FOR MEDICARE
                                               17 AND MEDICAID SERVICES; DOES 1-10,
                                                  business entities, forms unknown; DOES 11-20,
                                               18 individuals; and DOES 21-30, government
                                                  agencies, inclusive,
                                               19
                                                                  Defendants.
                                               20

                                               21

                                               22         Plaintiff, Steven V. Kozmary, M.D., LLC, d/b/a Cleveland Back and Pain Management Center
                                               23 (“Plaintiff”), by and through counsel of record, Mark H. Hutchings, Esq. of the law firm Hutchings

                                               24 Law Group, LLC, and CGS Administrators, LLC, Alex Azar, in his official capacity as the Secretary

                                               25 of the Department of Health & Human Services, Seema Verma, in her official capacity as the

                                               26 Administrator of the Centers for Medicare & Medical Services, The United States Department of

                                               27 Health and Human Services, and The Centers for Medicare and Medicaid Services, by and through

                                               28 counsel of record Roger W. Wenthe, Esq. Assistant United States Attorney, hereby stipulate as follows:

                                                                                                     1
                                                       Case 2:19-cv-02219-APG-NJK Document 11 Filed 05/08/20 Page 2 of 2


                                                1    1. For dismissal of the action pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii) as to all parties, and

                                                2       without prejudice;

                                                3    2. That each party is to bear its own fees and costs associated with the action; and

                                                4    3. That all dates currently scheduled in the underlying action be vacated.

                                                5
                                                  Dated: May 8, 2020                                 Dated: May 8, 2020
                                                6 HUTCHINGS LAW GROUP, LLC                           ASSISTANT UNITED STATES ATTORNEY
                                                7 /s/ Mark H. Hutchings                              /s/ Roger W. Wenthe
                                                  Mark H. Hutchings, Esq.                            Roger W. Wenthe, Esq.
                                                8 NV Bar No. 12783                                   NV Bar No. 8920
                                                  552 E. Charleston Blvd.                            501 S. Las Vegas, Blvd., Suite 1100
                                                9 Las Vegas, NV 89104                                Las Vegas, NV 89101
                                                  Telephone: (702) 660-7700                          Telephone: 702-388-6538
                                               10 mhutchings@hutchingslawgroup.com                   roger.wenthe@usdoj.gov
                                                  Attorney for Plaintiff                             Attorney for Defendants
HUTCHINGS LAW GROUP, LLC




                                               11

                                               12
                     552 E. CHARLESTON BLVD.




                                               13                                               ORDER
                        LAS VEGAS, NV 89104




                                               14       IT IS SO ORDERED.

                                               15
                                                                                                        _________________________________
                                               16                                                       UNITED STATES DISCTRICT JUDGE

                                               17                                                       Dated: __________________
                                                                                                        Dated: May 8, 2020.

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                    2
